DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 6 September 2022.  Currently Claims 1-30 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action Filed 31 March 2022.  

Response to Arguments


Response to Arguments

Applicant's arguments filed XX Date XXX have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

	
	
Examiner’s Note

The claim recites the combination of additional elements of receiving, via a visual workspace that provides an interactive tool that automatically traverses pathways and generates a unique visual graphic as a representation of the identified node along the pathways related to financial crime and other business-related risks. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying a visual interactive software tool that permits user to investigate and evaluate financial crimes business related risks user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11, 13-16, 18-21, 23-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulder et al. (U.S. Patent Publication 2018/0004822 A1) (hereafter Mulder).

	Referring to Claim 1, Mulder teaches a computer implemented system for providing a visual interactive software tool that permits users to investigate and evaluate financial crime and other business-related risks, comprising:

a database configured to store graph data structures including edges, nodes, and properties in nonvolatile memory (see; par. [0013] and par. [0077] of Mulder teaches a database that stores graphical data used for edges, nodes, and pathways including information utilizing memory).

a computer comprising non-volatile memory configured to: (see; par. [0077] of Mulder teaches memory).

enter nodes, edges, and properties pursuant to one or more data models into the database (see; par. [0013] and of Mulder teaches a database that stores graphical data used for edges, nodes, and pathways including information utilizing memory).

identify new pathways, and traverse pathways until it reaches a corridor endpoint node, identify pathways to be corridors by analyzing properties of the edges connecting two nodes and the number of pathway edges and determining whether a threshold value based on the nodes, edges, or properties has been met in pathways traversed between two nodes, and identify the resulting pathways to be the corridors for the starting node (see; par. [0010] of Mulder teaches determining new pathways including the distance along the pathways that is traversed from one node to the other (i.e. corridor) all the way to the end node, par. [0068]-[0075] this starts from a determined initial node and provides an analysis determining a relevancy score (i.e. properties) along the pathway)).

to include a visual interactive interface having a visual workspace and interactive tools, the tools include a search engine that provides keyword searching capability that surfaces one or more possible matching nodes in the database, wherein the visual interactive interface provides the user with the ability to add an identified node from the one or more possible matching nodes to the visual workspace, generates a unique visual graphic as a representation of the identified node (see; par. [0015]-[0018] of Mulder teaches generating a visual representation of the pathways and nodes allowing for a user to interact and identify connections between information, par. [0048] including determining relevant pathways based on allowing a user to enter information to search (i.e. keyword searching), as well as par. [0013] allowing input information to identify nodes and plurality of pathways, par. [0051] which helps identify connections).

Mulder does not explicitly disclose the following limitations, however,

Bourhani teaches find corridors, comprising being configured to automatically traverse pathways which are available starting from a node through connected edges and nodes (see; par. [0063] of Bourhani teaches a mapping module automatically traversing the nodes by edges is used to visually modeling tool to define the branches and Abstract that is used to model interactions with the graphical user interface to facilitate visually building a data model).

The Examiner notes that Mulder teaches similar to the instant application teaches relevance scoring in a graph database using multiple pathways.  Specifically, Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bourhani teaches system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data. However, Mulder fails to disclose find corridors, comprising being configured to automatically traverse pathways which are available starting from a node through connected edges and nodes.

Bourhani discloses find corridors, comprising being configured to automatically traverse pathways which are available starting from a node through connected edges and nodes.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mulder find corridors, comprising being configured to automatically traverse pathways which are available starting from a node through connected edges and nodes as taught by Bourhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mulder and Bourhani teach the collecting and analysis of data in order to analyze financial crime and they do not contradict or diminish the other alone or when combined.

Mulder in view of Bourhani does not explicitly disclose the following limitation, however,

Wright teaches communicates that the identified node has a number of connections including corridors (see; par. [0188] of Wright teaches providing the number of lines and connections is displayed to the viewer regarding nodes), 	
displays the corridors in order of priority based on properties of connecting edges in the corridor (see; par. [0079] of Wright teaches a display that takes into account the priority of the connections between the nodes on edges), and
permits the user to select one of the corridors to add to the visual workspace and in response displays nodes and edges that are part of the selected corridor using separate visual graphical elements for nodes and edges that visually illustrate the corridor and in response to adding a new node to the visual workspace, displays a graphic representation of a corresponding connection between one or more nodes in the visual workspace and the new node (see; par. [0284] of Wright teaches allows the drag and drop of nodes and edges (i.e. corridors to a visual workplace, par. [0242]-[0250] of Wright teaches that upon the insertion of a new node to the workspace the connections between the nodes and edge generate on the workspace and populates corresponding data).

The Examiner notes that Mulder teaches similar to the instant application teaches relevance scoring in a graph database using multiple pathways.  Specifically, Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Bourhani teaches system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wright teaches visualizing configurable analytical spaces in time for diagrammatic context representations and as it is comparable in certain respects to Mulder and Bourhani which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mulder and Bourhani discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data. However, Mulder and Bourhani fails to disclose communicates that the identified node has a number of connections including corridor, displays the corridors in order of priority based on properties of connecting edges in the corridor, and permits the user to select one of the corridors to add to the visual workspace and in response displays nodes and edges that are part of the selected corridor using separate visual graphical elements for nodes and edges that visually illustrate the corridor and in response to adding a new node to the visual workspace, displays a graphic representation of a corresponding connection between one or more nodes in the visual workspace and the new node.

Wright discloses communicates that the identified node has a number of connections including corridor, displays the corridors in order of priority based on properties of connecting edges in the corridor, and permits the user to select one of the corridors to add to the visual workspace and in response displays nodes and edges that are part of the selected corridor using separate visual graphical elements for nodes and edges that visually illustrate the corridor and in response to adding a new node to the visual workspace, displays a graphic representation of a corresponding connection between one or more nodes in the visual workspace and the new node.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mulder and Bourhani communicates that the identified node has a number of connections including corridor, displays the corridors in order of priority based on properties of connecting edges in the corridor, and permits the user to select one of the corridors to add to the visual workspace and in response displays nodes and edges that are part of the selected corridor using separate visual graphical elements for nodes and edges that visually illustrate the corridor and in response to adding a new node to the visual workspace, displays a graphic representation of a corresponding connection between one or more nodes in the visual workspace and the new node as taught by Wright since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mulder, Bourhani, and Wright teach the collecting and analysis of data in order to analyze financial crime and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

the computer is further configured to store a set of weights in correspondence with the different types of edges and assign weights (see; par. [0017] of Mulder teaches assigning of weights to edges and nodes).


	Referring to Claim 4, see discussion of claim 3 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

the computer is further configured to determine whether a threshold value has been met between two nodes using the assigned weight (see; par. [0013]-[0014] of Mulder teaches selection based on magnitude (i.e. threshold) of pathways score).


	Referring to Claim 5, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

a subsystem configured to perform a publication process, wherein the publication process transmits nodes, edges, or corridors to be accessible on the visual interactive interface (see; par. [0014]-[0016] of Mulder teaches perform a display of nodes, edges, and all pathways between all the different nodes (i.e. corridors) and can be interacted with by the user).


	Referring to Claim 6, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

the system is configured to receive data that is inputted by analysts (see; par. [0015] and par. [0019] – [0021] of Mulder teaches a user input capability of node and edge data).


	Referring to Claim 8, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder in view of Bourhani does not explicitly disclose a system having the limitations of, however,

Wright teaches the computer is configured to allow the user to interactively select from a list of connections to add to the workspace (see; par. [0083] of Wright including information that can describe the direct and indirect connections (i.e. list of connections), par. [0188] where the information can be displayed providing the connections that can be joined for analysis, par. [0181] the display reveals connections between objects, and par. [0284] and additionally drag and drop of the nodes and edges (i.e. interactions)). 

The Examiner notes that Mulder teaches similar to the instant application teaches relevance scoring in a graph database using multiple pathways.  Specifically, Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Bourhani teaches system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wright teaches visualizing configurable analytical spaces in time for diagrammatic context representations and as it is comparable in certain respects to Mulder and Bourhani which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mulder and Bourhani discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data. However, Mulder and Bourhani fails to disclose the computer is configured to allow the user to interactively select from a list of connections to add to the workspace.

Wright discloses the computer is configured to allow the user to interactively select from a list of connections to add to the workspace.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mulder and Bourhani the computer is configured to allow the user to interactively select from a list of connections to add to the workspace as taught by Wright since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mulder, Bourhani, and Wright teach the collecting and analysis of data in order to analyze financial crime and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 9, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

the system is configured to perform operations to find or update corridors when a new node has been added to the graph database (see; par. [0053] of Mulder teaches an update the quantifies the relevance using the weighting factors in order to update the nodes and edges including new additions, par. [0074] such as new nodes).


	Referring to Claim 10, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

the system is configured to include a document library comprising documents that are a basis for information specified for nodes or edges (see; par. [0046, and par. [0053]-[0056] of Mulder teaches the storage of articles (i.e. documents) in a par. [0098] database (i.e. library) that have a weighted value and are associated with nodes and pathways).


	Referring to Claim 11, Mulder in view of Bourhani in further view of Wright teaches a computer implemented method.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 16, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 18, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 20, see discussion of claim 11 above, while Mulder in view of Bourhani in further view of Wright teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 21, Mulder in view of Bourhani in further view of Wright in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium.  Claim 21 recites the same or similar limitations as those addressed above in claim 1, Claim 21 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 23, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 23 recites the same or similar limitations as those addressed above in claim 3, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 24, see discussion of claim 23 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 24 recites the same or similar limitations as those addressed above in claim 4, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 25, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 25 recites the same or similar limitations as those addressed above in claim 5, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 26, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 26 recites the same or similar limitations as those addressed above in claim 6, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 28, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 28 recites the same or similar limitations as those addressed above in claim 8, Claim 28 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 29, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 29 recites the same or similar limitations as those addressed above in claim 9, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 30, see discussion of claim 21 above, while Mulder in view of Bourhani in further view of Wright teaches a non-transitory computer readable data medium above Claim 30 recites the same or similar limitations as those addressed above in claim 10, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 10.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, 12, 17, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al. (U.S. Patent Publication 2018/0004822 A1) (hereafter Mulder) in view of Snyder et al. (U.S. Patent Publication 2011/0225158 A1) (hereafter Snyder).

	Referring to Claim 2, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder further discloses a system having the limitations of:

wherein the nodes, edges, and properties include information regarding entities and individuals (see; par. [0071]-[0073] of Mulder teaches nodes, edges , and information regarding the connection between the nodes).

Mulder in view of Bourhani in further view of Wright does not explicitly disclose the following limitation, however,

Snyder teaches entities and individuals on a sanctions list and related entities and individuals (see; par. [0063] of Snyder teaches a list of relationships between nodes, par. [0034] where the data can indicate criminal activity related to the individual (i.e. sanction list) because identifying crimes is viewed by the Examiner as a form of who to exclude (i.e. sanction list)).

The Examiner notes that Mulder teaches similar to the instant application teaches relevance scoring in a graph database using multiple pathways.  Specifically, Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bourhani teaches system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wright teaches visualizing configurable analytical spaces in time for diagrammatic context representations and as it is comparable in certain respects to Mulder and Bourhani which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Snyder teaches abstracting information for use in link analysis and as it is comparable in certain respects to Mulder, Bourhani, and Wright which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mulder, Bourhani, and Wright discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data. However, Mulder, Bourhani, and Wright fails to disclose entities and individuals on a sanctions list and related entities and individuals.

Snyder discloses entities and individuals on a sanctions list and related entities and individuals.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mulder, Bourhani, and Wright the entities and individuals on a sanctions list and related entities and individuals as taught by Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mulder, Bourhani, Wright and Snyder teach the collecting and analysis of data in order to analyze financial crime and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Mulder in view of Bourhani in further view of Wright teaches the system above, Mulder in view of Bourhani in further view of Wright does not explicitly disclose a system having the limitations of, however,

Snyder teaches a style guide comprising a plurality of data models that model different categories of situations and contains requirements for a structure and format of data used to enter nodes, edges, or properties for a particular data model (see; par. [0057]-[0059] of Snyder teaches that nodes need qualifiers and associations, associations can be modeled as nodes with attributes (i.e. model with categories), that provide a structure for the data that can be inputted by a person to be used as properties of the model).

The Examiner notes that Mulder teaches similar to the instant application teaches relevance scoring in a graph database using multiple pathways.  Specifically, Mulder discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bourhani teaches system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Wright teaches visualizing configurable analytical spaces in time for diagrammatic context representations and as it is comparable in certain respects to Mulder and Bourhani which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Snyder teaches abstracting information for use in link analysis and as it is comparable in certain respects to Mulder which relevance scoring in a graph database using multiple pathways as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mulder, Bourhani, and Wright discloses the quantifying the relevance between two entities by determining pathways with in the graph database including the use of nodes to represent data. However, Mulder, Bourhani, and Wright fails to disclose a style guide comprising a plurality of data models that model different categories of situations and contains requirements for a structure and format of data used to enter nodes, edges, or properties for a particular data model.

Snyder discloses a style guide comprising a plurality of data models that model different categories of situations and contains requirements for a structure and format of data used to enter nodes, edges, or properties for a particular data model.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mulder, Bourhani, and Wright a style guide comprising a plurality of data models that model different categories of situations and contains requirements for a structure and format of data used to enter nodes, edges, or properties for a particular data model as taught by Snyder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mulder, Bourhani, Wright and Snyder teach the collecting and analysis of data in order to analyze financial crime and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 11 above, while Mulder, Bourhani, and Wright teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 11 above, while Mulder, Bourhani, and Wright teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 22, see discussion of claim 21 above, while Mulder, Bourhani, and Wright teaches a non-transitory computer readable data medium above Claim 22 recites the same or similar limitations as those addressed above in claim 2, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 27, see discussion of claim 21 above, while Mulder, Bourhani, and Wright teaches a non-transitory computer readable data medium above Claim 27 recites the same or similar limitations as those addressed above in claim 7, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 7.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Orbanes et al. (U.S. Patent Publication 2002/0109680 A1) discloses method for viewing information in virtual space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623